        Case 15-03001 Document 134 Filed in TXSB on 05/29/20 Page 1 of 6




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                     ENTERED
                                                                                                        05/29/2020
IN RE:                                                §
ANITA IVISON                                          §       CASE NO: 13-37732
       Debtor                                         §
                                                      §       CHAPTER 7
                                                      §
ANITA IVISON; aka KANZLER, et al                      §
      Plaintiffs                                      §
                                                      §
VS.                                                   §       ADVERSARY NO. 15-3001
                                                      §
INTERNAL REVENUE SERVICE,                             §
UNITED STATES OF AMERICA, et al                       §
     Defendants                                       §       Judge Eduardo V. Rodriguez

                             AMENDED MEMORANDUM OPINION
                                           Resolving ECF No. 133

        “In a bankruptcy case, interest is the tail of the dog, but it is a long tail and it wags a lot.”1

Pending before the Court is the Internal Revenue Service United States of America, and the

United States of America (IRS)’s (hereinafter referred to as “IRS”) Motion to Correct, Alter, or

Amend Final Judgment (“Motion”).2 As detailed infra, the Court finds IRS’ Motion proper, and

the Memorandum Opinion3 is amended as follows.

                                   I.        FINDINGS OF FACT

        This Amended Memorandum Opinion adopts and incorporates the Court’s Memorandum

Opinion,4 except to the extent it is specifically delineated here. On April 23, 2020, the Court

entered Judgment against Anita Ivison5 and James Ivison (“Plaintiffs”).6 The Court's Judgment


1
  Dean Pawlowic, Entitlement to Interest Under the Bankruptcy Code, 12 BANKR. DEV. J. 149, 150 (1995).
2
  ECF No. 133.
3
  ECF No. 129.
4
  Id.
5
  Now known as Anita Craymer, but for purposes of this Amended Memorandum Opinion will be identified as Anita
Ivison.
6
  ECF No. 130.

                                                Page 1 of 6
        Case 15-03001 Document 134 Filed in TXSB on 05/29/20 Page 2 of 6




determined Plaintiffs’ nondischargeable priority tax liabilities, and held that said liabilities are

subject to the federal postjudgment interest rate of 0.22%.7 On April 28, 2020, the IRS filed its

Motion requesting that the Court amend its Judgment pursuant to Federal Rule of Civil

Procedure 59(e) to account for interest on Plaintiffs’ determined tax liabilities.8 No response was

filed by Plaintiffs.

                               II.        CONCLUSIONS OF LAW

a.      Jurisdiction, Venue, and Constitutional Authority to Enter a Final Order

        The Court holds jurisdiction pursuant to 28 U.S.C. § 1334 and now exercises its

jurisdiction in accordance with Southern District of Texas General Order 2012-6.9                       The

determination and dischargeability of Plaintiffs’ tax liabilities constitutes a core proceeding

under 28 U.S.C. § 157(b)(2)(A), (B), and (O).               Therefore, the Court holds constitutional

authority to enter appropriate orders and judgments.10 Lastly, venue is governed by 28 U.S.C. §§

1408, 1409. Venue is proper because the Court presided over the underlying bankruptcy cases.

b.      Rule 59(e)

        The IRS’ Motion is brought pursuant to Federal Rule of Bankruptcy Procedure 9023,

which gives Federal Rule of Civil Procedure 59 direct application to bankruptcy cases. Rule 59

provides grounds for postjudgment renewal, and governs motions to alter or amend a final

judgment.11 A Rule 59(e) motion to alter or amend only applies to final judgments, and must be

filed no later than 28 days after the entry of judgment.12

        Here, the IRS’ Motion was filed on April 28, 2020—five days after the Court entered

7
  See id.
8
  See ECF No. 133.
9
  In re: Order of Reference to Bankruptcy Judges, Gen. Order 2012–6 (S.D. Tex. May 24, 2012).
10
   Wellness Intern. Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1938–40 (2015); Stern v. Marshall, 564 U.S. 462
(2011).
11
   See generally FED. R. CIV. P. 59.
12
   See FED. R. CIV. P. 59(e); Austin v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017).

                                                Page 2 of 6
         Case 15-03001 Document 134 Filed in TXSB on 05/29/20 Page 3 of 6




Judgment—requesting the Court to amend its Judgment pursuant to Rule 59(e).13                                Thus

procedurally the Motion is proper, and the Court now turns to the issues presented.

c.       Interest Calculated

         The first issue is whether interest is appropriate with respect to nondischargeable priority

tax liabilities in chapter 7 proceedings. It is generally accepted that applicable nonbankruptcy

law determines the right to, and the rate of prepetition interest. While postpetition interest is

generally not allowed,14 the Supreme Court has held that postpetition interest on a nondischarged

tax debt remains the personal liability of debtor after bankruptcy. 15 In Bruning, debtor paid the

IRS only a portion of the taxes owed.16 Following debtor’s discharge in bankruptcy, the IRS

attempted to collect the balance of its assessment, which included interest that accrued during

bankruptcy.17 While debtor argued that he was not liable for interest which accrued after the

petition was filed, the Supreme Court disagreed, thus establishing the Bruning Rule.18 Here, just

as in Bruning, because Debtors’ tax liabilities are nondischargeable, Debtors are similarly liable

for both prepetition interest, and postpetition interest that accrued during bankruptcy. The issue

then becomes what the appropriate interest rate is.

         Section 511 establishes that payment of interest on a tax claim shall be the rate

determined under applicable nonbankruptcy law.19 As the Court’s Judgment exclusively dealt

with Plaintiffs’ nondischargeable priority tax debt, the IRS is benefitted by a specific statute at

26 U.S.C. § 6621(a)(2).20            Regarding underpayment of tax debts—as is the case here—§


13
   Compare ECF No. 130 with ECF No. 133.
14
   See 11 U.S.C. § 502(b)(2).
15
   See Bruning v. United States, 376 U.S. 358, 363 (1964).
16
   See id.
17
   See id.
18
   See id.; Matter of Johnson, 146 F.3d 252 (5th Cir. 1998) (holding that the Bruning rule still applies).
19
   11 U.S.C. § 511.
20
   See also 28 U.S.C. § 1961(c)(1) (holding that § 6621 applies to internal revenue tax cases).

                                                     Page 3 of 6
         Case 15-03001 Document 134 Filed in TXSB on 05/29/20 Page 4 of 6




6621(a)(2) establishes the interest rate as the federal short term rate plus 3 percentage points.21

Subsection (b) of § 6621 states that the federal short-term interest rate on a federal tax

delinquency is determined by the Secretary.22 Interest with respect to unpaid federal taxes is

compounded daily, and accrues at a quarterly rate under §§ 6621, 6622.23 Section 6621(a)(2) is

the appropriate statute to call upon in determining the applicable interest rate in this case. As

such, Plaintiffs’ nondischargeable tax debts are subject to the interest rates pursuant to 26 U.S.C.

§ 6621. Lastly, the Court must find when interest began accruing.

        Under the Internal Revenue Code, any amount of tax not paid on or before the last date

prescribed for payment shall thenceforth have interest accruing until paid.24 Here, the IRS

provided that the date assessed for Plaintiffs’ aggregate Trust Fund Recovery Penalty liability for

the tax quarters ending March 31, 2011, June 30, 2012, September 30, 2012, and March 31, 2013

through December 31, 2013 was August 4, 2014.25 The IRS also provided that the date assessed

for James Ivison’s and Anita Ivison’s 2011 Form 1040 Individual Income Tax liability was

November 4, 2013,26 and the date assessed for Anita Ivison’s 2012 Form 1040 Individual Income

Tax liability was April 15, 2013, which was the due date of her 2012 return.

        An assessment by the IRS is an administrative determination that fixes tax liability upon

a taxpayer, and establishes a prima facie case of tax liability.27 The assessment date is when the

tax lien comes into existence, and is the date the statute of limitations on collections begin to



21
   26 U.S.C. § 6621(a)(2).
22
   26 U.S.C. § 6621(b).
23
   See 26 U.S.C. §§ 6621, 6622.
24
   See 26 U.S.C. § 6601.
25
   See Defs.’ Exs. 9, 11.
26
   See Defs.’ Ex. 35.
27
   Farnsworth & Chambers Co., Inc. v. Phinney, 178 F. Supp. 330 (S.D. Tex. 1959), aff’d, 279 F.2d 538 (5th Cir.
1960); Kurio v. United States, 281 F. Supp. 252, 255 n.5 (S.D. Tex. 1968); Bull v. United States, 295 U.S. 247, 260
(1935).

                                                   Page 4 of 6
         Case 15-03001 Document 134 Filed in TXSB on 05/29/20 Page 5 of 6




run.28 Because the assessment dates established when Plaintiffs’ tax liens came into existence,

the Court finds that interest began accruing upon the assessment dates. However, based on the

IRS’ failure to provide evidence or calculations as to what Plaintiffs’ alleged interest accruals or

unassessed accruals actually were, the Court abstains from determining the exact amounts of said

accruals.

        As such, the Court’s Memorandum Opinion and Judgment are amended only to: (1) omit

the reference of the 0.22% federal judgment interest rate; (2) include the date of assessment and

accrual date; and (3) to include interest at the rate provided in 26 U.S.C. § 6621, until paid.

                                       III.         CONCLUSION

        Pending before the Court is the IRS’ Motion. The Court holds that:

        1.       James Ivison’s aggregate Trust Fund Recovery Penalty liability for the tax
                 quarters ending March 31, 2011, June 30, 2012, September 30, 2012, and March
                 31, 2013 through December 31, 2013:
                    a. is determined to be $566,373.77;
                    b. is nondischargeable pursuant to 11 U.S.C. § 523(a); and
                    c. was assessed, and began accruing interest on August 4, 2014.

        2.       James Ivison’s 2011 Form 1040 Individual Income Tax Liability:
                   a. is determined to be $308,750.87;
                   b. is nondischargeable pursuant to 11 U.S.C. § 523(a); and
                   c. was assessed, and began accruing interest on November 4, 2013.

        3.       Anita Ivison’s aggregate Trust Fund Recovery Penalty liability for the tax
                 quarters ending March 31, 2011, June 30, 2012, September 30, 2012, and March
                 31, 2013 through December 31, 2013:
                    a. is determined to be $566,303.77;
                    b. is nondischargeable pursuant to 11 U.S.C. § 523(a); and
                    c. was assessed, and began accruing interest on August 4, 2014.

        4.       Anita Ivison’s 2011 Form 1040 Individual Income Tax Liability:
                   a. is determined to be $308,750.87;
                   b. is nondischargeable pursuant to 11 U.S.C. § 523(a); and
                   c. was assessed, and began accruing interest on November 4, 2013.
28
  See 26 U.S.C. §§ 6322, 6502; Prewitt v. United States, 792 F.2d 1353 (5th Cir. 1986); Sage v. United States, 908
F.2d 18, 25 (5th Cir. 1990).

                                                   Page 5 of 6
       Case 15-03001 Document 134 Filed in TXSB on 05/29/20 Page 6 of 6




       5.     Anita Ivison’s 2012 Form 1040 Individual Income Tax liability:
                 a. is determined to be $6,238.00;
                 b. is nondischargeable pursuant to 11 U.S.C. § 523(a); and
                 c. was assessed, and began accruing interest on April 15, 2013.

       6.     Interest shall accrue at the rate provided in 26 U.S.C. § 6621.

An Amended Judgment consistent with this Amended Memorandum Opinion will be entered on

the docket simultaneously herewith.




              SIGNED 05/29/2020.


                                                ___________________________________
                                                        Eduardo V. Rodriguez
                                                     United States Bankruptcy Judge




                                           Page 6 of 6
